DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to have a typographical error in line 11.  The examiner respectfully suggests replacing “a actual medium properties” with -- [[a]] actual medium properties --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a processing unit for determination of the actual medium properties in claim 1; and
a processing unit for determination of the flow in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,514,289 issued to Ikeuchi et al. (“Ikeuchi”) in view of U.S. Patent 9,739,655 issued to Banares et al (“Banares”).

As for claims 1 and 6, Ikeuchi discloses a thermal type flow meter, comprising:
- a flow tube (114) for a medium whose flow is to be determined,
- a sensor tube (116), having an inlet fluidly connected to the flow tube (114) at a first position and an outlet fluidly connected to the flow tube at a second, downstream position (see Fig. 1), wherein the sensor tube (116) comprises a thermal flow sensor (117, 118) for measuring a temperature differential in the sensor tube in order to determine the flow,
- a pressure sensor (132) provided at or near the flow tube to measure a pressure of the flow of the medium through the flow tube,
- a temperature sensor (131) provided at the flow tube to measure a temperature of the flow of the medium through the flow tube,
- a processing unit (130) for determination of actual medium properties (α*ΔT and β*ΔP in Equation 4 and CF in Equation 3) based on the pressure measured by the pressure sensor, the temperature measured by the temperature sensor (131) and intrinsic medium data (i.e. the identity of the fluid type, α, β), wherein the intrinsic medium data is determined from a type of medium (col. 10, lines 40-57 and col. 14, lines 7-16), instrument settings and/or medium mix and
- a processing unit (130) for determination of the flow by continuously calculating the actual flow through the thermal flow sensor based on an actual medium properties and calibration data (Equations 1, 3 and 4 and col. 12, lines 50-60).
Ikeuchi does not explicitly discloses that the processing unit for determination of the flow determines the flow by continuously calculating the actual flow.
However, Banares discloses continuously calculating a flow (col. 14, lines 56-59).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the processing unit for determination of the flow of Ikeuchi to continuously calculate a flow as disclosed by Banares in order to continuously provide the user with flow information.
	As for claim 6, Ikeuchi as modified by Banares discloses an apparatus (see the rejection of claim 1 above) that performs the claimed method steps.

As for claim 3, Ikeuchi as modified by Banares discloses the flow meter according to claim 1 (see the rejection of claim 1 above)
Ikeuchi as modified by Banares does not disclose that the pressure sensor and the temperature sensor are provided at the flow tube downstream of the first position and upstream of the second position.  Instead, Ikeuchi discloses that the pressure sensor is provided at the flow tube upstream of the first position and the temperature sensor is provided at the flow tube upstream of the first position.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the pressure sensor and temperature sensor of Ikeuchi and Banares to be in the claimed locations because Applicant has not disclosed that providing the pressure sensor and temperature sensor in the claimed locations provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant discloses that the pressure sensor can be provided at the flow tube upstream of the first position (as disclosed by Ikeuchi) or in the claimed location.  One of ordinary skill in the art, furthermore, would have expected the pressure sensor and temperature sensor of Ikeuchi and Banares and applicant’s invention to perform equally well with either the set of locations disclosed by spacing taught by Ikeuchi and Banares or the claimed set of locations because both sets of locations would perform the same function of allowing the pressure and temperature of the medium to be measured.  Furthermore, it has been held that the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. See MPEP 2144.04 (VI)(C) “Rearrangement of Parts”.
	Therefore, it would have been prima facie obvious to modify Ikeuchi and Banares to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ikeuchi and Banares.

As for claim 5, Ikeuchi as modified by Banares discloses that the pressure sensor and the temperature sensor measure continuously (Banares: col. 14, lines 56-59).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,079,383  issued to Ding (“Ding”), U.S. Patent 7,127,366 issued to Repko (“Repko”), Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) and U.S. Patent 9,739,655 issued to Banares et al (“Banares”).

As for claims 1 and 6, Ding discloses a thermal type flow meter, comprising:
- a flow tube (14) for a medium whose flow is to be determined,
- a sensor tube (24), having an inlet fluidly connected to the flow tube (14) at a first position and an outlet fluidly connected to the flow tube at a second, downstream position (see Fig. 1), wherein the sensor tube (24) comprises a thermal flow sensor (44, 46) for measuring a temperature differential in the sensor tube in order to determine the flow,
- a pressure sensor (70) provided at or near the flow tube to measure a pressure of the flow of the medium through the flow tube,
- a temperature sensor (80) provided at the flow tube to measure a temperature of the flow of the medium through the flow tube.
Ding does not disclose a processing unit (60) for determination of actual medium properties and a processing unit (130) for determination of the flow.
However, Repko discloses 
- a processing unit (102, 201) for determination (step 306) of the actual medium properties (105) based on intrinsic medium data (electrical conductivity; col. 1, lines 41-44) , wherein the intrinsic medium data is determined from a type of medium, instrument settings and/or medium mix, and
- a processing unit (102) for determination (step 310) of the flow by calculating an actual flow through the thermal flow sensor based on the actual medium properties and calibration data (107).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thermal type flow meter of Ding by including the processing units as disclosed by Repko in order to produce accurate measurements regardless of the changing physical properties of the fluid col. 2, lines 8-10).
Although Repko discloses the desirability of using actual medium properties such as thermal conductivity, density and pressure to improve the flow measurement (Repko: col. 1, lines 36-44), Ding as modified by Repko does not disclose that the processing unit for determination of the actual medium properties determines the actual medium properties based on the pressure measured by the pressure sensor, the temperature measured by the temperature sensor.
However, AAPA discloses determining actual medium properties based on a pressure measured by a pressure sensor, a temperature measured by a temperature sensor and intrinsic medium data, wherein the intrinsic medium data is determined from a type of medium, instrument settings and/or medium mix.  AAPA discloses that actual medium properties such as thermal conductivity and density can be converted to an improved flow measurement (page 6, lines 6-18).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the processing unit for determination of actual medium properties of Ding and Repko to determine the actual medium properties as disclosed by AAPA in order to account for other physical properties that can affect the accurate measurement of fluid flow (Repko: col. 1, lines 41-44).
Ding as modified by Repko and AAPA discloses
- a processing unit (Repko: 102, 201) for determination (Repko: step 306) of the actual medium properties based on the pressure measured by the pressure sensor, the temperature measured by the temperature sensor and intrinsic medium data, wherein the intrinsic medium data is determined from the type of medium, instrument settings and/or medium mix (AAPA: page 6, lines 6-18) and
- a processing unit (Repko: 102) for determination (Repko step : 310) of the flow by calculating the actual flow through the thermal flow sensor with the actual medium properties and calibration data (Repko: 107).
Ding as modified by Repko and AAPA does not explicitly discloses that the processing unit for determination of the flow determines the flow by continuously calculating the actual flow.
However, Banares discloses continuously calculating a flow (col. 14, lines 56-59).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the processing unit for determination of the flow pf Ding, Repko and AAPA to continuously calculate a flow as disclosed by Banares in order to continuously provide the user with flow information.
	As for claim 6, Ikeuchi discloses an apparatus (see the rejection of claim 1 above) that performs the claimed method steps.

As for claims 2 and 7, Ding as modified by Repko, AAPA and Banares discloses that the actual medium properties comprise actual density, viscosity, heat capacity, thermal conductivity and/or vapor pressure (AAPA: page 6, lines 6-18).

As for claim 3, Ding as modified by Repko, AAPA and Banares discloses the flow meter according to claim 1 (see the rejection of claim 1 above)
Ding as modified by Repko, AAPA and Banares does not disclose that the pressure sensor and the temperature sensor are provided at the flow tube downstream of the first position and upstream of the second position.  Instead, Ding discloses that the pressure sensor is provided at the flow tube downstream of the second position and the temperature sensor is provided at the flow tube upstream of the first position.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the pressure sensor and temperature sensor of Ding, Repko, AAPA and Banares to be in the claimed locations because Applicant has not disclosed that providing the pressure sensor and temperature sensor in the claimed locations provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant discloses that the pressure sensor can be provided at the flow tube downstream of the second position (as disclosed by Ding) or in the claimed location.  One of ordinary skill in the art, furthermore, would have expected the pressure sensor and temperature sensor of Ding, Repko, AAPA and Banares and applicant’s invention to perform equally well with either the set of locations disclosed by spacing taught by Ding, Repko, AAPA and Banares or the claimed set of locations because both sets of locations would perform the same function of allowing the pressure and temperature of the medium to be measured.  Furthermore, it has been held that the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. See MPEP 2144.04 (VI)(C) “Rearrangement of Parts”.
	Therefore, it would have been prima facie obvious to modify Ding, Repko, AAPA and Banares to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ding, Repko, AAPA and Banares.

As for claims 4 and 8, Ding as modified by Repko, AAPA and Banares discloses that the intrinsic medium data comprises molecular mass, critical properties, dipole momentum, and/or boiling point (AAPA: page 6, lines 6-18).

As for claim 5, Ding as modified by Repko, AAPA and Banares discloses that the pressure sensor and the temperature sensor measure continuously (Banares: col. 14, lines 56-59).
Response to Arguments
Regarding the rejections under 35 USC 112(a), Applicant's arguments filed 6/7/2022 have been fully considered and are persuasive.  The rejection under 35 USC 112(a) have been withdrawn.
Regarding the rejections under 35 USC 103, Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
On page 6 of the Remarks, Applicant notes that claims 2 and 4 describe examples of actual medium properties and intrinsic medium properties.  However, the examiner notes that the independent claims are not limited to those examples.
On page 7 of the Remarks, Applicant states that α and β are actual medium properties.  The examiner respectfully disagrees.  The examiner has interpreted α and β of Ikeuchi to be intrinsic medium properties.  The examiner has interpreted actual medium properties to include the expressions α*ΔT and β*ΔP of Ikeuchi.  The examiner notes that since these expressions are based on the intrinsic medium properties α and β, Ikeuchi discloses the required relationship between intrinsic medium properties and actual medium properties.
On page 8 of the Remarks, Applicant argues that Banares provides a mass flow controller whose aim is wholly different from the aim of the present invention.  However, the examiner notes that the present invention is directed toward thermal mass flow meters and mass flow controllers.  Because Banares discloses a mass flow controller, Banares is in the same field of endeavor and is analogous art.
On page 8 of the Remarks, Applicant argues that Ding does not disclose a thermal flow meter because Ding does not explicitly recite measuring a thermal mass flow rate.  The examiner respectfully disagrees.  The examiner notes that the independent claims do not recite a thermal mass flow meter.  Instead, the independent claims recite a thermal type flow meter.  The examiner has broadly interpreted a thermal type flow meter to include a flow meter that performs thermal measurements to determine a flow.  Ding discloses a flow meter that performs thermal measurements to determine a flow; therefore, Ding discloses a thermal type flow meter.
On page 9 of the Remarks, Applicant states that Repko does not mention the use of any if the examples of intrinsic medium data described in the application.  However, the examiner notes that AAPA discloses the examples of intrinsic medium data.
On page 9 of the Remarks, Applicant argues that the skilled artisan would not consult Banares.  The examiner respectfully disagrees.  Since Applicant’s invention and the disclosures of Ding and Banares are directed toward mass flow controllers, the disclosure of Banares is the same field of endeavor and is analogous art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853